DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I (Claims 1-14) in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-17 are withdrawn. Claims 1-14 are examined here in.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially constant” in claim 5 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Appropriate correction is required.

Claim Rejections - 35 USC § 102
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US’595 (US 9,773,595, IDS dated 02/04/2020, herein after “US’595”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

US’595 teaches (claims 1-4) determining magnetic properties comprising determining a desired permeability, anisotropic field value, a maximum remanence ratio Jr/Js value of less than 0.1, wherein Jr is remanent magnetization and Js is saturation polarization (i.e. saturation flux density), determining a maximum value of the ratio of coercive field strength to anisotropic field strength Hc/Ha of less than 10%, and determining a permitted deviation range for each of these values, continuously measuring the magnetic properties of the tape as it leaves the continuous furnace, and where deviations from the permitted magnetic properties deviation are observed, adjusting the tensile stress at the tape accordingly to bring the measured magnetic property values back within the permitted deviation range, which meets the recited limitation in instant claims. Further, US’595 discloses that the tensile stress is 5 MPa to 800 MPa (claims 1-4). As tensile stress = tensile force/area, controlling tensile stress in US'595 meets the limitation measuring the magnetic tape cross-sectional area and controlling the tensile force for setting the tensile stress in response to the determined 
Regarding claims 6-9, US’595 discloses that the tape can be used to make wound core and the size and magnetic properties of the magnetic core can therefore be adjusted to the application simply by means of appropriate selection of turns (col 2, Ln 15-32), which meets the limitation of claims 6-8.
Regarding claims 10 and 11, US’595 discloses (claims 1-4; Col 4, Ln 25-67) that the tape is Fe-based alloy and the heating temperature is above the crystallization temperature of the Fe-based alloy, which meets the limitation of claims 9 and 16.
 Regarding claim 13, US’595 teaches (Abstract) the recited composition in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Waeckerle et al. (US Patent Application Publication No. 2008/0196795, IDS dated .
Regarding claims 1-3, 12 and 14, Waeckerle et al. teaches a method of producing a strip of nanocrystalline material containing Fe-Cu-Si-B-Nb by heating treating an amorphous alloy in a continuous furnace (Abstract; Fig. 1 and Fig. 2, paragraphs; [0074]; [0083]). Waeckerle et al. discloses that annealing the amorphous alloy strip is performed under tension of 2 to 1000 MPa at a temperature of 5300C to 7000C for 5 to 120 seconds (Paragraph [0012]).  Waeckerle et al. further discloses that (Paragraphs [0086] and [0087] of Waeckerle et al.) that using a tensile stress of greater than 250 MPa, it is possible to manufacture a nanocrystalline strip exhibiting a permeability of between 50 and 200, and it was possible to obtain a permeability of the order of 90 for a stress of 400 MPa and a permeability of 50 for a stress of 700 MPa, which meets the limitations recited in the instant claims. 
Waeckerle et al. teaches that the tensile stress is 2 MPa to 1000 MPa (claim 1). As tensile stress = tensile force/area, controlling tensile stress in Waeckerle et al. meets the limitation measuring the magnetic tape cross-sectional area and controlling the tensile force for setting the tensile stress in response to the determined cross-sectional area. Waeckerle et al. further discloses that making the core comprising measuring the length of the strip, winding the core (paragraph [0080]).
Waeckerle et al. does not teach determining magnetic property in real time. However, determining magnetic property in real time during stress annealing is known as evidenced by Herzer. Herzer teaches a stress annealing method (Abstract; Page 2, rd and 4th paragraphs), which is analogous to Waeckerle et al. Herzer discloses (Page 2, 3rd and 4th paragraphs) that the setup allow inline recording hysteresis loop after annealing. It would be obvious to one of ordinary skill in the art to perform inline record hysteresis loop as taught by Herzer in the process of Waeckerle et al. in order to closely monitor the magnetic properties of the strip right after stress annealing. Perform inline recording hysteresis loop disclosed by Herzer meets the limitation determining a magnetic saturation flux and an anisotropy field intensity as recited in claim 1. Herzer further discloses that tensile stress applied during stress annealing determines the remanence and anisotropy of the magnetic material (Page 3, 2nd paragraph; Page 4, 1st paragraph; Fig. 3), which meets the limitation controlling the tensile force in direct response to the determined measurement of saturation flux and anisotropy field intensity as recited in the instant claims.
Regarding claim 5, the alloy strip is treated under a perfectly regulated tensile stress ([0074]), which meets the limitation recited in claim 5.
Regarding claims 6-9, Waeckerle et al. discloses measuring permeability, remanent induction, saturation induction and coercive field (paragraphs [0121] to [0126]). Waeckerle et al. further discloses that making the core comprising measuring the length of the strip, winding the core (paragraph [0080]). Waeckerle et al. further discloses that a core is made of nanocrystalline material and when nanocrystalline strip is wound, the permeability of which is greater than or equal to 50 and less than 200 and a core having a diameter of less than or equal to 10 mm (paragraph [0029]). Thus, claims 6-8 are obvious over Waeckerle et al.

Regarding claim 13, Waeckerle et al. discloses an alloy composition that overlaps the recited composition in claim 13 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Waeckerle et al. (US Patent Application Publication No. 2008/0196795, hereinafter "Waeckerle et al.”) in view of Herzer (Journal of Physics: Conference Series, 2011, Vol 266, 012010, Published online on Jan 28, 2011, herein after “Herzer”), as applied to claim 1 above, and further in view of Miguel (Journal of Magnetism and Magnetic Materials, 2005, Vol 294, Page 245-251, IDS dated 02/04/2020, herein after “Miguel”).
Regarding claim 4, Waeckerle et al. in view of Herzer does not teach applying magnetic field to the heat treated magnetic tape. Miguel teaches a method for heat treating Fe-based magnetic alloy by stress annealing and stress+field annealing (Abstract). Miguel discloses that the magnetic material under  stress+field annealing has greater magnetic anisotropy and lower coercive field than the magnetic material under stress annealing (Fig. 3). Thus, it would be obvious to one of ordinary skill in the art to apply stress+field annealing as taught by Miguel in the process of Waeckerle et al. in order to make a magnetic material having greater magnetic anisotropy and lower coercive field as disclosed by Miguel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,538,822, claims 1-9 of US Patent 11,085,094, claims 1-29 of US Patent US 10,347,405, claims 1-9 of US 10,580,571, claims 1-4 of US 9,773,595.

Claims 1-12 of US Patent 10,538,822, claims 1-9 of US Patent 11,085,094, claims 1-29 of US Patent US 10,347,405, claims 1-9 of US 10,580,571, claims 1-4 of US 9,773,595 teach all the recited limitations in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOWEI SU/Primary Examiner, Art Unit 1733